Citation Nr: 1431922	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  12-26 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for esophageal adenocarcinoma, to include as due to herbicide exposure.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1959 to August 1988.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which denied service connection for cancer to include esophageal adenocarcinoma and soft tissue sarcoma as a result of exposure to herbicides.   

The Veteran testified before the undersigned Veterans Law Judge in October 2013.  A copy of the testimony has been associated with the claims file  

In addition to the paper claims file, there are electronic claims files associated with the Veteran's claim.  The Board has reviewed the documents in both the paper claims file and the electronic claims files.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran essentially contends that he has esophageal adenocarcinoma due to his time in service, including exposure to Agent Orange.  

First, the Veteran was afforded a VA examination in January 2011.  The examiner opined that the Veteran's esophageal adenocarcinoma is not caused by or a result of herbicide exposure.  He noted that a significant risk factor for adenocarcinoma is a history of smoking and also GERD.  He also stated that most esophageal adenocarcinoma arises from a region of the Barrett's Metaplasia, which is due to GERD, and that smoking increases the risk of adenocarcinoma especially in patients with Barrett's Metaplasia.  The examiner then ultimately opined "therefore, the veteran has developed the adenocarcinoma from a longstanding history of GERD as evidenced by his Barrett's metoplasia as well as his history of smoking for 30 to 45 pack years prior to quitting in 1989."  

The Veteran, however, contended in his testimony during his October 2013 hearing that he does not have a diagnosis of GERD and he does not suffer from GERD.  The Veteran further requested that the doctor clarify that opinion.  

In December 2010, at an appointment with the Gastroenterology Associates of Colorado Springs, the Veteran indicated that he was experiencing episodes of nausea and upper abdominal pain that were waking him, as well as dysphagia.  He denied having heartburn.  He stated that he had recently been giving a prescription for Zantac, but had not started it yet.  In December 2010, an endoscopy showed likely preexisting Barrett's esophagus with high grade dysplasia.  In January 2011 treatment records, the Veteran indicated that he was taking Zantac to try to minimize heartburn and slight gastrointestinal discomfort.  February 2011 treatment records from Penrose Cancer Center note that the Veteran developed a moderate amount of heartburn during his radiation therapy.  

Upon review of the claims file, the Veteran was shown to have Barrett's esophagus based on endoscopy results from December 2010.  However, review of the Veteran's treatment records do not show a GERD diagnosis, and therefore the examiner should, upon remand of this claim, clarify his opinion that the Veteran suffers from a longstanding history of GERD that caused his Barrett's Metaplasia and subsequent cancer.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

The Veteran also contended in his hearing testimony that he has had symptoms of his disability since service.  The examiner should address these contentions, including a notation in June 1978 that the Veteran presented with minor difficulty swallowing for the past three weeks with the sensation of food getting stuck and complaints of dysphagia.  A chest-x ray and esophagram were ordered for the patent in June 1978.  The result showed that barium traversed the esophagus demonstrating normal course and contour.  Mild tertiary contractions were noted at the distal end of the esophagus, but neither a hiatal hernia nor gastro-esophageal reflux was demonstrated.  The overall impression was minimal tertiary contractions with no other abnormalities.   

Upon remand, the VA examiner's addendum must also discuss the Veteran's contentions that he has had symptoms of his esophageal adenocarcinoma since service, including the treatment records indicating that the Veteran had trouble swallowing for three weeks, but no GERD.  See Barre, supra.  

Accordingly, the case is REMANDED for the following actions:

1.  Return the claims file to the examiner who conducted the January 2011 examination, or a suitable substitute, for an addendum addressing the nature and etiology of the Veteran's esophageal adenocarcinoma.  The examiner should be requested to review the file and the examination report.  A discussion of the complete rationale for all opinions expressed should be included in the examination report addendum. 

Such addendum must address:

(i) the Veteran's contentions that he does not have a longstanding history or diagnosis of GERD;

(ii) the Veteran's contentions that he has had symptoms of his current disability since service;

(iii) the treatment records from June and July 1978 indicating a three week history of difficulty swallowing, including an esophagram finding minor tertiary contraction, no other abnormalities, and no GERD.  
If the same examiner or another clinician determines that a current examination is necessary, a new examination should be scheduled to address the above questions. 

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

2.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim.  If the action remains adverse to the Veteran, provide him and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

